                  USDC
               Case     SDNY
                    1:19-cr-00064-GHW Document 30 Filed 10/31/19 Page 1 of 1
                  DOCUMENT                     U.S. Department of Justice
      [Type text]
                  ELECTRONICALLY FILED
                  DOC #:                       United States Attorney
                  DATE FILED: 10/31/2019       Southern District of New York

                                                            The Silvio J. Mollo Building
                                                            One Saint Andrew’s Plaza
                                                            New York, New York 10007


                                                            October 29, 2019
      BY ECF

      The Honorable Gregory H. Woods
      United States District Judge
      Daniel Patrick Moynihan United States Courthouse                 MEMORANDUM ENDORSED
      500 Pearl Street
      New York, NY 10007

                 Re:      United States v. Natalie Mayflower Sours Edwards,
                          19 Cr. 64 (GHW)

      Dear Judge Woods:

              The Government respectfully writes, on behalf of both parties in the above-captioned
      matter, to jointly request an adjournment of the current pretrial deadlines—including motions in
      limine, requests to charge, and voir dire—for approximately six weeks, until December 20, 2019
      or thereafter. In addition, the parties jointly request an adjournment of the current trial date for a
      period of at least four weeks, with leave to confer regarding potential alternative trial dates and
      report back to the Court within one week. The parties have been engaged in productive discussions
      relating to a potential disposition of this matter, and the adjournment would permit the parties an
      opportunity to further those discussions towards a possible resolution. In the event that a resolution
      cannot be reached, the adjournment of the trial and associated deadlines would also permit the
      defense additional time to prepare for trial and review discovery, including but not limited to
      material that is pending production pursuant to the entry of the Government’s proposed Classified
      Information Procedures Act protective order.

Application granted. The deadline for submission Respectfully submitted,
of pretrial materials is extended to December 20,
2019. The jury trial scheduled for January 21,     GEOFFREY S. BERMAN
2020 is adjourned to March 9, 2020 at 9:00 a.m.    United States Attorney
The Final Pretrial conference scheduled for
January 7, 2020 is adjourned to February 28, 2020 s/ Daniel C. Richenthal
at 3:00 p.m. The Clerk of Court is directed to     Kimberly J. Ravener
terminate the motion pending at Dkt. No. 29.       Daniel C. Richenthal
                                                   Assistant United States Attorneys
SO ORDERED.                                        (212) 637-2358/2109

Dated: October 31, 2019
                          _____________________________________
New York, New York               GREGORY H. WOODS
                                United States District Judge
